Citation Nr: 0927260	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-04 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected migraine headaches from June 23, 2005, to May 1, 
2006.

2.  Entitlement to an initial rating for service-connected 
migraine headaches in excess of 30 percent from May 2, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to June 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that granted service connection for migraine 
headaches and assigned a zero percent (noncompensable) 
evaluation effective from June 23, 2005.  

The Veteran and his spouse presented testimony at a personal 
hearing at the RO in January 2008 before a Decision Review 
Officer (DRO).  A DRO decision in February 2008 increased the 
evaluation to 30 percent effective May 2, 2006.  As that 
rating is less than the maximum available rating, the issue 
remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran, through his representative, in July 2009, 
requested a total rating for unemployability.  The informal 
claim is referred to the RO for appropriate development.  

The evidence also suggests that the Veteran's service-
connected psychiatric disability has worsened.  Clarification 
should be requested from the Veteran as to whether he is 
claiming an increased rating for his service-connected 
psychiatric disability.  

In August 2008, the Veteran withdrew his request for a BVA 
video hearing that was scheduled to take place in October 
2008.  He requested that the transcript of the January 2008 
RO hearing be used to adjudicate a final decision.  

The issue of entitlement to an initial rating for service-
connected migraine headaches in excess of 30 percent from May 
2, 2006, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

For the period from June 23, 2005, to May 1, 2006, the 
Veteran's migraine headache disorder was productive of 
headaches that occurred approximately every three to four 
days or three times a week, and at times, required bed rest.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for migraine 
headaches, for the period from June 23, 2005, to May 1, 2006, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim arises from his disagreement with the 
initial evaluations following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service medical records and reports of his post-
service treatment.  He has also been afforded a formal VA 
examination in March 2005 to evaluate the nature, extent and 
severity of this condition.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.  

The Veteran participated in the Department of Veterans 
Affairs Benefits Delivery at Discharge (BDD) Program.  In 
March 2005, prior to his discharge from service the Veteran 
was afforded a VA examination.  He had sought treatment for 
migraines in service and a diagnosis of migraines was shown 
at the March 2005 VA examination.  A June 2005 rating 
decision granted entitlement to service connection for 
migraine headaches and assigned a noncompensable rating.  The 
Veteran disagreed with the evaluation.  In a February 2008 
decision, the DRO assigned a 30 percent rating for migraine 
headaches effective May 2, 2006, under Diagnostic Code 8100.  

For the period from June 23, 2005, to May 1, 2006, the 
Veteran's headaches are rated as noncompensably disabling 
under Diagnostic Code 8100.  Pursuant to this code, a 50 
percent evaluation requires that the disability be manifested 
by very frequent and prostrating and prolonged attacks that 
are productive of severe economic inadaptability.  A 30 
percent rating under this code is warranted when the 
disability is manifested by headaches, with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 10 percent rating requires that 
the condition be productive of headaches with characteristic 
prostrating attacks averaging one in two months over last 
several months.

At a March 2005 pre-discharge examination the Veteran stated 
that the migraines attacked every three to four days and 
lasted for about 15 hours.  Sometimes he had to stay in bed 
and was unable to do anything depending on the severity.  On 
occasions, he was unable to drive when he had an attack.  A 
diagnosis of migraine was shown.  

The Veteran wrote in August 2005 that he had migraine 
headaches at least three times per week which usually 
occurred at night.  The migraine headaches were debilitating 
and he missed work frequently while on active duty.  When he 
had a migraine headache, he had to lie down in a dark and 
quiet room.  He experienced nausea and saw white spots.  

VA outpatient treatment records show that in August 2005 the 
Veteran's complaints included having bad headaches three 
times a week with photophobia and vomiting.  Medication was 
prescribed.  

The evidence shows that the Veteran's migraine headaches 
occur approximately three times a week, are disabling, and at 
times required staying in bed.  As such, resolving all 
reasonable doubt in his, the Board finds that the disability 
picture presented by the Veteran's migraine headache disorder 
most closely approximates the criteria for a 30 percent 
rating under Diagnostic Code 8100 for the period from June 
23, 2005, to May 1, 2006.  Because the lay and medical 
evidence, however, reflects that the disability is not 
manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, an evaluation in excess of 30 percent is not 
warranted for any time prior to May 2, 2006.

As a final point, the Board finds that there is no showing 
that the Veteran's migraine headaches reflect so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
The established schedular criteria are adequate to describe 
the severity and symptoms of the claimant's disability, which 
is not productive of marked interference with employment that 
is not contemplated by the current rating, or required any, 
let alone, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, the Board is not required to remand this 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An initial 30 percent rating for migraine headaches is 
granted for the period from June 23, 2005, to May 1, 2006, 
subject to the law and regulations governing the payment of 
VA monetary benefits.


REMAND

The Veteran seeks an initial rating in excess of 30 percent 
for service-connected migraine headaches for the period from 
May 2, 2006.  Further development is needed prior to 
disposition of the claim. 

At a VA examination in June 2006, the Veteran reported having 
migraine headaches weekly, for duration of one to two days 
and most attacks were prostrating.  At his January 2008 
hearing, the Veteran testified that he had been working since 
August 2007.  His disability affected his attendance at his 
job and he had to call out three times and had gone home 
early a couple of times.  He was a senior and had to take a 
supervisor position and supervise the unloading of trucks and 
similar duties.  So, it was a problem at work when he wasn't 
there.  He described his symptoms and treatment.  The Veteran 
testified that for relief of the migraine headaches he tried 
to confine himself to a dark room but when he was working 
that was not possible.   

In a statement received in October 2008, the Veteran's wife 
wrote that the Veteran previously reported he held the 
position of supervisor.  However, this was an unpaid position 
that he did not officially hold.  Soon after his hearing he 
lost this unofficial position because he missed too much work 
due to his headaches.  The Veteran later quit his job before 
they could fire him as he felt he would soon be fired because 
of his lost working days due to his migraine headaches.  

In a statement received in November 2008, the Veteran's wife 
wrote that on average the Veteran missed a day of work each 
week because of his headaches and sometimes two days a week.  
She wrote that they lived in fear the Veteran would be fired 
because of his absences due to his migraine headaches.  It is 
unclear whether the Veteran was again employed after quitting 
his previous job or if she is referring to his prior 
employment situation.  

The Veteran's wife's statements reflect apparent changed 
circumstances in the Veteran's employment due to his migraine 
headaches since his testimony at the RO hearing in January 
2008.  The Veteran should be notified to submit evidence of 
the effect that worsening of his migraine headaches have on 
his employment, e.g. employment records regarding absences 
due to migraine headaches; or provide written authorization 
and identifying information for VA to request such records.  
In addition, a request should be made for recent VA treatment 
records.  Further, as the Veteran's last VA examination was 
in June 2006, three years earlier, an additional examination 
is appropriate.  38 C.F.R. § 3.159(c); see Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).    

Accordingly, the case is REMANDED for the following action:

1.  Secure the Veteran's VA treatment 
records for treatment of migraine 
headaches from July 2007 to the 
present. 

2.  Notify the Veteran to submit 
evidence of the effect that worsening 
of his migraine headaches have on his 
employment, for example, a copy of his 
employment history to include his sick 
leave record at his previous employment 
at Best Buy, other employers if 
appropriate, and his current 
employment; or, to submit written 
authorization and identifying 
information for VA to secure the 
records, if he so wishes. 

3.  Schedule the Veteran for a VA 
examination to determine the nature, 
extent, and severity of his headache 
disorder.  The claims folder should be 
made available and reviewed by the 
examiner.  Any testing deemed necessary 
should be performed.  The examiner 
should obtain from the Veteran his 
detailed clinical history.  All 
pertinent headache pathology found on 
examination should be noted in the 
report of the evaluation.  In 
particular, the examiner should obtain 
from the Veteran information regarding 
the frequency and duration of any 
prostrating migraine headache attacks.  
In addition, the examiner should 
express an opinion as to whether the 
Veteran's service-connected headache 
disability has resulted in severe 
economic inadaptability.  

4.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


